Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jamar Ray on 01/04/2022

The application has been amended as follows: 

1.	(Currently amended) A method comprising: 
storing user data to a first device;
storing metadata corresponding to the user data to a second device;
making a first determination that at least one device selected from the group consisting of the first device and the second device is not in communication with a third device,
wherein making the first determination comprises making a second determination that the at least one device is not using a predetermined communication path to communicate with the third device; and 
disabling utilization of the user data in response to the first determination, the disabling comprising displaying a message on at least one device selected from the group consisting of the first device, the second device, and the third device.

2.	(Original) The method of claim 1, wherein the third device is the first device.

3.	(Original) The method of claim 1, wherein the third device is the second device.

4.	(Canceled) 

5.	(Canceled) 

6.	(Currently amended) The method of claim [[5]] 1, wherein the predetermined communication path is a predetermined data cable.

7.	(Currently amended) The method of claim [[5]] 1, wherein the predetermined communication path is a predetermined network.

8.	(Currently amended) A method comprising:
storing user data to a first device,
wherein the user data has been separated from corresponding metadata,
	wherein the corresponding metadata is not stored on the first device;
making a first determination that the first device is not in communication with a discrete device,
wherein making the first determination comprises making a second determination that the first device is not using a predetermined communication path to communicate with the discrete device,
wherein the corresponding metadata is stored on the discrete device; and 
in response to the first determination, disabling utilization of the user data, the disabling comprising blocking an ability of the discrete device to obtain the user data from the first device.

9.	(Original) The method of claim 8, wherein disabling utilization of the user data further comprises displaying on the first device a message corresponding to the first device not being in communication with the discrete device.

10.	(Canceled) 

11.	(Currently amended) The method of claim [[10]] 8, wherein the predetermined communication path is a predetermined data cable.

12.	(Currently amended) The method of claim [[10]] 8, wherein the predetermined communication path is a predetermined network.

13.	(Original) The method of claim 8, further comprising establishing communication with the discrete device; and
enabling utilization of the user data.


storing user data obtained from the discrete device to the first device.

15.	(Currently amended) A method comprising:
storing metadata to a second device comprising a smart watch,
wherein the metadata has been separated from user data to which the metadata corresponds,
	wherein the user data is not stored on the second device;
making a first determination that the second device is not in communication with a discrete device comprising a tablet computer,
wherein making the first determination comprises making a second determination that the second device is not using a predetermined communication path to communicate with the discrete device,
wherein the user data is stored on the discrete device; and 
in response to the first determination, disabling utilization of the user data, the disabling comprising blocking an ability of the discrete device to obtain the corresponding metadata from the second device.

16.	(Original) The method of claim 15, wherein disabling utilization of the user data further comprises displaying on the second device a message corresponding to the second device not being in communication with the discrete device.



18.	(Currently amended) The method of claim [[17]] 15, wherein the predetermined communication path is a predetermined data cable.

19.	(Currently amended) The method of claim [[17]] 15, wherein the predetermined communication path is a predetermined network.

20.	(Original) The method of claim 15, further comprising establishing communication with the discrete device; and
enabling utilization of the user data.

21.	(Previously presented) The method of claim 1, wherein the first device comprises a desktop computer, the second device comprises a smart phone, and the third device comprises a tablet computer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Mark US Pub. No.: 2011/0055178 A1 (hereinafter "Mark”), in view of Baldwin et al. US Pub. No.: 2017/0124296 A1 (hereinafter Baldwin) does not disclose, with respect to independent claims 1, 8 and 15, wherein making the first determination comprises making a second determination that the second device is not using a predetermined communication path to communicate with the discrete device, wherein the user data is stored on the discrete device; and in response to the first determination, disabling utilization of the user data, the disabling comprising blocking an ability of the discrete device to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433